ON MOTION
DYK, Circuit Judge.

ORDER

Robert Curtis moves without opposition for reconsideration of the court’s June 15, 2005 order dismissing his appeal for failure to pay the filing fee, and moves for leave to proceed in forma pauperis.
Upon consideration thereof,
*263IT IS ORDERED THAT:
The motions are granted. The appeal is reinstated, the dismissal order is vacated, and the mandate is recalled. Curtis’s brief is accepted for filing and the United States’ brief is due within 80 days of the date of filing of this order.